Citation Nr: 1223075	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the Veteran's claims file was subsequently transferred to the St. Paul, Minnesota RO.

The Veteran provided testimony at a March 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  A March 1972 rating decision denied service connection for a low back disorder, finding that a low back disorder preexisted service and was not aggravated by service. 

2.  A July 1991 rating decision denied reopening of service connection for a low back disorder, finding that the additional evidence pertained to a post-service back injury, so was not new and material; the Veteran did not enter a notice of disagreement within one year of notice of this decision.

3.  The evidence associated with the claims file subsequent to the July 1991 rating decision was either previously submitted for consideration or does not relate to an unestablished fact necessary to establish the claim, so does not raise a reasonable possibility of substantiating the claim for service connection for a degenerative disc disease of the lumbar spine.  



CONCLUSIONS OF LAW

1.  The July 1991 rating decision, which denied reopening of service connection for a low back disorder, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the July 1991 rating decision is not new and material to reopen service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a timely March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  A timely June 2007 letter stated the basis for the previous denial of service connection for a back disorder, informed the Veteran that new and material evidence would be required to reopen the claim, and defined new and material evidence.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, a VA examination report, and the Veteran's statements.  

A VA examination was obtained in June 2011 with regard to the question of whether the Veteran's current low back disorder is related to active service.  The VA examiner concluded that she could not provide an opinion without resort to mere speculation, so does not constitute material evidence in support of the Veteran's claim to reopen.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding, and, as discussed below, the Board concludes that new and material evidence has not been received to reopen service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine.  Therefore, a discussion of the adequacy of the VA examination is not necessary, as no examination or opinion was required in this claim for reopening.  

Reopening Service Connection for Degenerative Disc Disease of the Lumbar Spine
 
In January 1972, the Veteran claimed service connection for a back disorder.  The claim was denied in March and April 1972 rating decisions, which found that the low back disorder preexisted service and was not aggravated by service.  The Veteran did not file a timely substantive appeal.  Consequently, the April 1972 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  

In June 1991, the Veteran filed a claim to reopen service connection for a back disorder, finding that the additional evidence pertained to a post-service back injury, so was not new and material.  This claim to reopen was denied in a July 1991 rating decision.  The Veteran did not file a timely appeal, and the July 1991 rating decision became final.  Id.  

In January 2007, the Veteran filed another claim to reopen service connection for a back disorder.  In the August 2007 rating decision that is the subject of the instant appeal, the RO found that new and material evidence had not been received and denied reopening of the claim.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen service connection for a back disorder.  

At the outset, the Board notes that, in the July 2011 Supplemental Statement of the Case, the RO indicates that service connection had previously been denied on the basis of aggravation of a pre-existing condition because there was no evidence showing that the pre-existing back condition had been aggravated to a level of ten percent or more due to active service.  The RO then stated that, "under recent guidance," it was no longer required that a pre-existing disability show aggravation to a level of ten percent or more in order to be subject to service connection.  Thus, the RO reopened the claim on the basis of an intervening, liberalizing policy.  The Board acknowledges that an intervening, liberalizing change in law can obviate the new and material evidence standard and prompt review of a claim on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  However, in this case, there has been no change in the laws or regulations addressing entitlement to service connection on the basis of aggravation of a pre-existing condition since the initial denial of the claim in 1972; thus, the new and material evidence standard still applies to this case.

In the August 2007 rating decision on appeal, the RO found that new and material evidence had not been received.  Consequently, the RO denied reopening of the low back disorder claim.  Notwithstanding the fact that the RO denied reopening of the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final July 1991 rating decision denying reopening of service connection for a back disorder included service treatment records, a February 1972 VA examination report, and post-service private treatment records.  On the Report of Medical History at the October 1969 enlistment examination, the Veteran had checked "yes" next to "back trouble of any kind."  The examining physician noted a prior muscle strain of the back, but physical examination of the spine was marked as normal.  Service treatment records also showed that the Veteran complained of high back pain for one year in June 1971, with no precipitating injury noted, and was diagnosed with muscle pain, possibly of the longissimus dorsi.  He complained of back pain on two more occasions in June 1971, and was given a restriction of no prolonged standing for one week.  At separation in November 1971, the Veteran checked "no" next to "recurrent back pain," and physical examination of the spine was marked as normal.  

At a February 1972 VA examination, the Veteran reported that, six months before entering service, he was lifting and carrying a transmission, was caught off balance, stumbled over a pit, and experienced immediate low back pain.  He was unable to walk straight for two days, but carried on with his activities.  He said he experienced gradual recovery from this injury.  Then, after enlistment, he experienced severe back pain during physical training at boot camp.  He reported current back pain with radiation into the both sacroiliac areas.  The only positive finding on physical examination was a positive straight leg raising test on both sides at 110 degrees, at which position there was pain in the sacrolumbar articulation area.  Physical examination was otherwise normal.  The VA examiner assessed a history of low back syndrome with recurrence of symptoms.  

Post-service private treatment records show that the Veteran sought treatment for back pain after a work-related injury in March 1975, when he lifted a sewer cover.  Prior to that incident, the Veteran stated that he had experienced intermittent back pain during active service, but recalled no injury or treatment during service.  After separation, he said he experienced some intermittent discomfort in his back that required no medical attention until the March 1975 work injury.  He underwent a laminectomy for the L5-S1 disc on the left in 1975, and records from 1988 indicate a diagnosis of degenerative disc disease at L5-S1.        

Based on the above evidence, the claim to reopen service connection for a low back disorder was denied by the RO in a July 1991 rating decision.  Specifically, the RO in July 1991 determined that new and material evidence had not been received showing that the Veteran's pre-existing back disorder noted at entrance was permanently aggravated during active service or that a back disorder was incurred during active service.  Instead, the July 1991 rating decision found that the additional evidence pertained to a post-service back injury, so was not new and material. 

Evidence added to the record since the time of the last final denial in July 1991 includes additional service treatment records, updated post-service private treatment records, a June 2011 VA examination report, and the Veteran's testimony at a March 2012 videoconference hearing before the Board.  The service treatment records are duplicates of those considered at the time of the July 1991 rating decision, except for a June 1971 X-ray report indicating a normal X-ray of the lumbosacral spine.  The post-service private treatment records show ongoing treatment, including additional surgeries, for his low back, as well as another back injury in 1993.  Indeed, a November 1994 letter from St. Anthony Orthopaedic Clinic indicates the Veteran's back problems began in 1975, following a work injury that occurred four years after service separation, and no mention is made in that letter of back pain or a back injury either before or during active service.  

The June 2011 VA examiner stated that she could not provide an opinion as to whether the current degenerative disc changes of the lumbar spine were related to or aggravated by active service, noting that, although the Veteran indicated a history of back problems at enlistment, he currently denied any pre-service back problems or injuries.  Rather, the Veteran stated that everyone experiences back aches, so he checked "yes" next to "back trouble" on his enlistment examination form.  The 2011 VA examiner also noted that the enlistment examination did not indicate any back issues at the time, but noted that the Veteran's service treatment records showed several episodes of back pain, although an X-ray taken in service was normal.  At the time of the June 2011 VA examination, the Veteran denied any event that triggered his back pain, and stated that he had his first back surgery in 1973, two years after service separation.                  

At the March 2012 Board videoconference hearing, the Veteran testified that he did not recall any pre-service back injuries, nor did he recall any back injuries during active service, stating that he experienced back pain while standing at attention.  Moreover, he testified that he did not have any symptoms of back problems at the time of enlistment, and did not remember any specific back symptoms at the time of separation.  

The evidence added to the record since the previous July 1991 denial does not constitute new and material evidence.  Although the June 1971 X-ray report is new, in that it was not associated with the claims file prior to the last final denial in 1991, it is not material because it does not relate to an unestablished fact - that the low back disorder either did not preexist service or that a preexisting low back disorder was not aggravated by service - and does not raise a reasonable possibility of establishing the claim.  The June 1971 X-ray report is not "relevant" to the claimed disease or injury within the meaning of 38 C.F.R. § 3.156(c), as it has no tendency to indicate that the Veteran's back disorder either did not preexist service or was injured or aggravated during active service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  Indeed, the X-ray report was normal, and thus, does not raise a reasonable possibility of substantiating the Veteran's claim by any suggestion of aggravation in service.  The June 1971 X-ray report is not "related to a claimed in-service event, injury, or disease," as contemplated by 38 C.F.R. § 3.156(c)(1)(i) so as to be material to a claim for service connection for a low back disorder.  Therefore, the newly received X-ray report is not material for the purpose of reopening this claim.

Moreover, the other evidence, including post-service private treatment records and the Veteran's statements at both the June 2011 VA examination and the March 2012 Board videoconference hearing, is not new with regard to assertions that the current low back disorder is related to active service, that problems with a low back disorder continued after service, or that he sought treatment after service.  The additional evidence is redundant, as previously received records demonstrated the presence of a current low back disorder, as well as treatment after service following a post-service work-related injury.  

Even presumed to be credible for purposes of reopening service connection, the additional evidence also does not have any tendency to show aggravation of a pre-existing back disability during active service, which is an unestablished fact necessary to substantiate the claim.  Indeed, the Veteran stated at both the June 2011 VA examination and the March 2012 videoconference hearing merely that he did "not recall" any pre-service back injuries or problems.  In a December 2010 VA Form 9, he speculated that the checked box next to "back trouble" on the enlistment 

questionnaire could be a typographical error, but presented no actual evidence in support of such speculation, instead asserting that he does not recall checking the box or how it got there.  

He also asserted that this notation of preexisting back disorder at service entrance did not constitute evidence of a pre-existing back disorder.  Such assertion amounts to assertion of a theory of entitlement to service connection, that is, a contention that the Board should ignore such evidence of preexisting low back disability or that such evidence has no legal value in establishing preexistence of low back disability at service entrance.  Such legal theory, unsupported by actual evidence that has any tendency to show that the low back disability did not preexist service, does not constitute actual evidence in support of the claim, so has no reasonable possibility of substantiating a claim for service connection for a low back disorder.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  

The additional evidence also does not have any tendency to show that the Veteran's current back disorder was incurred during active service, as at both the June 2011 VA examination and the March 2012 Board hearing the Veteran denies recalling any in-service back injury.  Post-service private treatment records that document multiple post-service work injuries to the back that prompted treatment have not tendency to show that a low back disability either did not preexist service or was aggravated by service; instead, because such evidence tends to show post-service etiology of low back disorder, even assumed credible, it only has a tendency to weigh against the claim by relating low back disability to a non-service-related etiology, so there is no reasonable possibility that such evidence could aid in substantiating the claim for service connection for low back disorder.  See Villalobos, 3 Vet. App. 450 (noting that evidence that is unfavorable to a claimant is not new and material).  

For these reasons, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for 

degenerative disc disease of the lumbar spine; therefore, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) and 3.156(c) have not been satisfied, and the claim for service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, cannot be reopened.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for degenerative disc disease of the lumbar spine is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


